Order entered December 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01118-CR

                           DAVID ALLEN FRONEK, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-14-66

                                         ORDER
       We GRANT Official Court Reporter Mary Ann Gilbert’s December 5, 2014 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE